The plaintiff filed his original petition in this court on August 1, 1929, asking his discharge on the ground that the testimony taken in the preliminary trial was insufficient to show an offense had been committed.
This petition was filed in this court August 1, 1929, since which time no further steps have been taken by the petitioner. After a careful reading of the testimony taken in the preliminary, and the allegations contained in the petition, we hold that the facts stated are not sufficient to warrant a release of the petitioner.
The writ is denied. *Page 136